Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 19, 2018

                                            No. 04-18-00839-CV

                                  IN RE JAMES and Wendy SCHICK

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On November 6, 2018, relators filed a petition for writ of mandamus and the real parties in
interest responded. After reviewing the petition and the response, we conclude relators are entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Martha Tanner is ORDERED to (A) vacate her (1) October 25, 2018
“Emergency Temporary Orders Authorizing Placement of a Child” and (2) November 6, 2018
“Order Denying Motions to Strike,” (B) grant the Texas Department of Family and Protective
Services’ and relators’ motions to strike, and (C) dismiss the petition in intervention filed by the
real parties in interest for lack of jurisdiction, within fifteen days from the date of this order. The
writ will issue only if we are notified that Judge Tanner has not complied within fifteen days from
the date of this order.

        It is so ORDERED on December 19, 2018.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017-PA-00946, styled In the Interest of D.M.B., a Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.